OMB APPROVAL OMB Number: 3235-0060 Expires: February 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2011 (January 13, 2011) STRATECO RESOURCES INC (Exact name of registrant as specified in its charter) Québec, Canada N/A State or other jurisdiction of incorporation Commission File Number (IRS Employer Identification No.) 1225 Gay-Lussac Street, Boucherville, Québec, J4B 7KI (Address of principal executive offices Zip Code Registrant’s telephone number, including area code (450) 641-0775 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a- 12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) DOCUMENTS INCORPORATED BY REFERENCE None Item 5.02 (d) Appointment of a new Director On January 13, 2011, Strateco Resources Inc., “the Company” appointed Mr. Paul-Henri Couture as director of the Company. Mr. Couture is filling one of the two vacant positions on the Board of Directors. On the occasion of the private placement in the amount of CA$15M withtwo funds represented bySentient Executive GP III, Limited ("Sentient") - an independentprivate equity fund that manages over US $1.3 billion invested in the natural resource sector – the Company's management agreed to recommend the appointment of a Sentient representative to the Company’s Board of Directors. This private placement has been described in Form 8-K dated February 1, 2010. Mr. Couture will replace Mr. Robert Marchand as Sentient representative on the Board of Directors. Mr. Couture is the president of Sentient Asset Management Canada Ltd, a Sentient Group company, since 2009. Mr. Courture is not deemed to have a direct or indirect material interest in the transaction that was completed between the Company and Sentient, as such interest is defined in Item 404(a) of Regulations S-K. (17 CFR 229.404(a)). Mr. Marchand will remain on the Board of Director as an independent director. In appointing Mr. Couture, the Board of Directors considered that Mr. Couture’s long-time experience in the financial, investment and natural resource sectors, would bring to the Board of Directors a major contribution just at the right moment for the Company’s next phases of development. Mr. Couture has over 30 years of experience as a financial management and investment professional. He held various positions at the Caisse de Dépôt et Placement du Québec, a global fund manager for Québec public and private pension funds, from 1983 to 2009. Prior to leaving the Caisse, he was responsible for the Natural Resources, Distress and Restructuring, and New Products portfolios. Mr. Couture has a bachelor’s degree in business administration from HEC Montréal, Québec, Canada and is a Certified Financial Analyst (CFA). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRATECO RESOURCES INC. (Registrant) Date: January 20, 2011 /s/ Guy Hébert (Signature) Guy Hébert, President and CEO
